DETAILED ACTION
Claims 1-22 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
3.  	Claims 1-22 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A main body of an image pickup apparatus to and from which a mount apparatus is capable of being attached and detached, comprising: 
  	a casing cover disposed on a front side of the main body to which the mount apparatus is attachable: 
  	a connector configured to be electrically connected to the mount apparatus; and
  	fixing portions configured to fix the mount apparatus to the main body and hold removably at least one flange back adjustment member between the mount apparatus and the fixing portions, 
  	wherein the fixing portions include a first fixing portion, a second fixing portion, and a third fixing portion that are different from one another and configured to hold a flange back adjustment member with the first fixing portion and the second fixing portion while holding another flange back adjustment member with the second fixing portion and the third fixing portion, and 
  	in a state in which the mount apparatus is attached to the main body with at least one flange back adjustment member held between the mount apparatus and the fixing portions, on a projection surface in a case of viewing the main body from the front side in a direction of an optical axis, the first to third fixing portions, the at least one flange back adjustment member, and the connector are overlapped with an outside shape of the mount apparatus.”

  	The closest prior art of record relied upon is Ueki et al (US 2018/0203213 A1) which discloses a lens device that is detachably mounted on a camera wherein the lens device can be attached to a mounting base with a mounting ring also having a lens adapter for mounting the lens device. Nomura (US 2004/0042090) further discloses a retractable lens barrel having a second external barrel with an inner flange for attaching an external barrel. However, the prior art of record, taken alone or in combination with another, fails to teach wherein the fixing portions include a first fixing portion, a second fixing portion, and a third fixing portion that are different from one another and configured to hold a flange back adjustment member with the first fixing portion and the second fixing portion while holding another flange back adjustment member with the second fixing portion and the third fixing portion, and in a state in which the mount apparatus is attached to the main body with at least one flange back adjustment member held between the mount apparatus and the fixing portions, on a projection surface in a case of viewing the main body from the front side in a direction of an optical axis, the first to third fixing portions, the at least one flange back adjustment member, and the connector are overlapped with an outside shape of the mount apparatus.
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697